United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-423
Issued: June 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 9, 2013 appellant, through her attorney, filed a timely appeal from a
September 9, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the termination issue of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s medical and wage-loss
compensation benefits effective March 10, 2013 as she no longer had any residuals or disability
causally related to her accepted August 2, 2005 back injury.
On appeal, counsel contends that OWCP did not properly select the impartial medical
examiner and that his report should not be given special weight because it lacked medical
rationale.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The relevant facts are set forth below.
On August 4, 2005 appellant, then a 45-year-old distribution window clerk, filed a
traumatic injury claim alleging that on August 2, 2005 she strained her back when she lifted a tub
of mail. She stopped work on August 6, 2005.
Appellant was initially treated by Dr. Jerry Murphy, who specializes in emergency and
trauma medicine. In an August 30, 2005 report, Dr. Murphy related that on August 2, 2005
appellant felt a pulling sensation in her back when she lifted a tub of mail. Upon examination, he
observed tenderness on palpation at the right posterior sacroiliac joint at L4-S1 with spasms and
tenderness on palpation of the sciatic notch and increased sensation in the right L3-4 and L5
dermatomes. Dr. Murphy diagnosed acute lumbosacral sprain with spasm, acute sciatica and
acute post-traumatic radiculitis.
In an August 24, 2005 magnetic resonance imaging (MRI) scan report of the lumbar
spine, Dr. Joel Swartz, a Board-certified diagnostic radiologist, related appellant’s complaints of
persistent back pain. He observed disc desiccation with mild disc bulge and bilateral neural
foraminal narrowing at L2-3, disc desiccation with moderate disc bulge and mild bilateral neural
foraminal narrowing, left greater than right, at L3-4 and disc desiccation at L4-5 with mild disc
bulge. Dr. Swartz stated that a few images suggested peripheral annular tear between 7 and 8
o’clock.
On October 25, 2005 OWCP accepted appellant’s claim for acute lumbosacral sprain,
acute sciatica and acute post-traumatic radiculitis and paid disability compensation. On
December 30, 2006 appellant returned to limited duty. On April 11, 2007 she sustained a
recurrence of the August 2, 2005 work injury and stopped work again. On October 10, 2007
appellant was placed on the periodic rolls.
In an August 28, 2007 electrodiagnostic report of the right lower extremity, Dr. Ernest M.
Baran, Board-certified in physical medicine and rehabilitation, provided an accurate history of
the August 2, 2005 employment injury. He noted that appellant had no symptoms regarding her
left leg. Dr. Baran reported that electrodiagnostic studies of the right lower extremity were
consistent with mild to moderate axonal L5, S1 radiculopathy and normal findings of the
remaining right L1 through 4. He found no evidence of peripheral neuropathy or nerve
entrapment in the right lower extremity. Dr. Baran concluded that diagnostic and clinical
examination supported a right L5, S1 radiculopathy and physical examination demonstrated a
right L2 pinprick/tactile sensory deficit level.
In a September 12, 2007 MRI scan of the lumbar spine, Dr. Daphine Golding, Boardcertified in physical medicine and rehabilitation, related appellant’s complaints of persistent back
pain. She observed well-preserved body signal and vertebral body height. Dr. Golding reported
mild to moderate disc protrusion with disc herniation at L2-3, left greater than right and L3-4.

2

Docket No. 11-1442 (issued March 5, 2012).

2

She also noted mild-to-moderate disc protrusion with left greater than right neural foraminal
narrowing at L4-5.
On June 6, 2008 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical records, to Dr. Steven J. Valentino, a Board-certified orthopedic
surgeon, for a second-opinion examination regarding the nature and extent of her work-related
injury. In a July 9, 2008 report, Dr. Valentino reviewed her history and conducted an
examination. He opined that appellant’s acute lumbosacral sprain, radiculitis and sciatica had
resolved and that she had completely recovered from her accepted work-related injuries.
Dr. Valentino reported that she was able to return to work without restrictions.
In a September 21, 2009 report, Dr. Murphy reviewed Dr. Valentino’s July 9, 2008
second-opinion report and disagreed with his findings that appellant’s conditions had resolved.
He stated that she remained symptomatic and was in need of continued medical treatment,
physical therapy and spinal injections. Dr. Murphy noted that Dr. Valentino’s opinion was
subjective in nature and failed to outline any of the objective testing that was performed on
appellant. He continued to request authorization for physical therapy and spinal injections.
OWCP referred appellant’s case, along with a SOAF and the medical record, to a district
medical adviser to determine whether physical therapy, electric stimulator, therapeutic exercises
and neuromuscular reeducation continued to be medically necessary to treat appellant’s accepted
conditions. In an August 2, 2010 report, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon and OWCP medical adviser, accurately described the August 2, 2005 employment injury
and reviewed the medical records. He noted that appellant’s claim was accepted for acute
lumbosacral sprain, acute sciatica and acute post-traumatic radiculitis. Dr. Berman stated that
she received an adequate number of lumbar epidural injections and opined that additional
injections at this time would be of no value. He explained that as a general rule epidural
injections following lumbar spine surgery were ineffective because the fluid could not migrate in
the area of the nerve roots as a result of the scar formation following the surgery. Dr. Berman
recommended that additional injections not be approved and that conservative measures such as
aquatic exercise should be sufficient for appellant.
On August 16, 2010 OWCP denied authorization for physical therapy and spinal
injections. By letter dated December 14, 2010, appellant’s attorney requested a review of a
written record. By decision dated February 10, 2011, an OWCP hearing representative affirmed
the August 16, 2010 decision denying authorization of spinal injections and physical therapy.
Appellant filed an appeal before the Board.
In a decision dated March 5, 2012, the Board found that a conflict in medical opinion
existed between Dr. Murphy, appellant’s treating physician, and Drs. Valentino and Berman,
OWCP referral physicians, regarding appellant’s ongoing residuals of her accepted medical
conditions and the necessary medical treatment. The Board remanded her case to OWCP for
referral to an impartial medical examiner.

3

On July 5, 2011 2011 appellant returned to part-time work in the private sector. OWCP
reduced her disability compensation based on her actual wages. Appellant stopped work again
effective February 9, 2012. OWCP paid her compensation for partial disability.
Following the Board’s decision, OWCP referred appellant together with a SOAF and the
medical record, to Dr. Stuart Trager, a Board-certified orthopedic surgeon, for an impartial
medical examination. The record contained an April 9, 2012 form ME-M (Memorandum of
Referral to Specialist), which requested an orthopedic specialist and screenshots of bypass
history.3 The record also contained a May 7, 2012 ME023 appointment notification and a
Medical Management Application (MMA) screenshot.
In a March 26, 2012 report, Dr. Murphy related appellant’s complaint of persistent low
back pain with radiation into both hips, buttocks and thighs since 2005. He noted that she
underwent physical therapy, spinal injections and pain management to alleviate her symptoms.
Dr. Murphy opined that appellant required further medical treatment and that the medical
treatment was directly related to injuries sustained at work on August 2, 2005.
In a March 27, 2012 MRI scan report, Dr. Swartz related appellant’s complaints of low
back pain. He observed mild lower thoracic disc degeneration at the periphery of the field of
view. Dr. Swartz diagnosed moderate disc degeneration with mild-to-moderate broad based disc
protrusion impinging upon the dural sac and narrowing both neural foramina, left greater than
right, mild-to-moderate disc protrusion with left greater than right neural foraminal narrowing at
L3-4, mild-to-moderate biforaminal disc protrusion at L2-3 and shallow eccentric left sided
intraforaminal disc herniation at L1-2.
In an April 12, 2012 report, Dr. Murphy accurately described the accepted condition and
noted diagnoses of lumbar sciatica and lumbosacral neuritis. Upon examination, he observed
tender T1-S1, positive for spasm and tender LPS1 and sciatica. Dr. Murphy recommended
appellant continue medication, therapy and injections. He indicated that she could not return to
her preinjury job.
By letter dated May 17, 2012, appellant’s attorney requested that OWCP provide proof
that Dr. Trager was properly selected as the impartial medical examiner. He requested copies of
iFECS screenshots, an imaging of the ME023 selecting Dr. Trager and proper reasons for the
bypasses of physicians who were selected on a strict rotational basis.
In a May 30, 2012 report, Dr. Trager provided an accurate history of the April 2, 2005
employing establishment and noted that appellant’s claim was accepted for acute lumbosacral
sprain, acute sciatica and acute post-traumatic radiculitis. He reviewed the medical records
provided and the SOAF. Dr. Trager noted that an August 28, 2007 electromyography (EMG)
report supported findings of a right L5-S1 radiculopathy and that a September 12, 2007 MRI
scan also revealed various disc protrusions and foramina narrowing. He also reported that he
reviewed a March 27, 2012 MRI scan of the lumbar spine. Upon examination, Dr. Trager
observed tenderness diffusely producing a response somewhat out of proportion with palpation
3

Dr. Menachem Meller, a Board-certified orthopedic surgeon, was bypassed because he was not available and
Dr. Mark Rekant, a Board-certified orthopedic surgeon, was bypassed because he was a hand physician.

4

of the paraspinal muscles but no paraspinal muscle spasm in the lumbar region. He stated that
appellant could extend to 40 degrees, 45 degrees of right and 45 degrees of left-sided bending.
Sitting straight leg raise was negative bilaterally and supine straight leg raise was also negative.
Dr. Trager opined that appellant’s accepted conditions resolved as of Dr. Valentino’s July 9,
2008 report as there were no reflex abnormalities or positive straight leg raise tests noted during
the examination. He stated that assuming that she had recovered from her work-related injuries
she had no need for continued epidural steroid injections or medical treatment such as physical
therapy, therapeutic exercises and neuromuscular reeducation. Dr. Trager concluded that
appellant did not have any residuals of her August 2, 2005 employment injury and had recovered
from her work-related lumbar sprain and radiculitis. He opined that she could return to work
without restrictions.
On June 29, 2012 OWCP proposed to terminate appellant’s medical and wage-loss
compensation benefits on the grounds that she no longer had any residuals or disability causally
related to her accepted injuries.
In a letter dated July 12, 2012, appellant’s counsel objected to the June 28, 2012 notice of
proposed termination. He stated that Dr. Trager’s May 30, 2012 report was not consistent with
the SOAF and noted that he failed to refer to diagnostic testing which confirmed the existence of
L5-S1 radiculopathy on the right and an MRI scan showing disc damage.
In a July 24, 2012 report, Dr. Murphy related that appellant had been under his care since
the original August 2, 2005 employment injury and continued to receive medical treatment,
including physical therapy and epidural injections, for her accepted employment injury.
In a July 25, 2012 report, Dr. Chee Woo, Board-certified in anesthesiology and pain
medicine, noted appellant’s diagnoses of degenerative disc disease and lumbar radicular
symptoms. She noted that appellant received two trigger point injections by Dr. Murphy, which
helped with myofascial spasm. Appellant submitted various treatment notes by Dr. Woo for
appellant’s back pain.
By decision dated August 3, 2012, OWCP finalized the termination of appellant’s
wage-loss and medical benefits effective August 26, 2012 finding that the special weight of
medical evidence rested with Dr. Trager’s impartial medical opinion.
On August 7, 2012 appellant’s attorney requested a hearing. By decision dated
September 10, 2012, an OWCP hearing representative determined that appellant’s case was not
in posture for decision because Dr. Trager’s opinion was not fully rationalized and was
insufficient to resolve the issues at hand. It remanded the case, along with the complete medical
record and an amended SOAF, for Dr. Trager to provide a supplemental report regarding
whether she continued to suffer residuals of her work-related injury.
Appellant was returned to the periodic rolls. She continued to submit physical therapy
reports and treatment notes from Dr. Murphy that noted diagnoses of sciatica and lumbosacral
neuritis and indicated that she could not return to work.
In a December 20, 2012 supplemental report, Dr. Trager noted that he reviewed the
August and September 2007 and March 2012 diagnostic reports. He explained that, while the
5

diagnostic reports were consistent with right L5 radiculopathy, physical examination of appellant
was not consistent and demonstrated no signs to support clinical radiculopathy. Dr. Trager also
noted that, while the MRI scan revealed changes greater on the left than the right, the EMG was
normal regarding the left nerve root. He stated that the MRI scan was consistent with significant
degenerative changes throughout the spine, but opined that this condition was not related to the
accepted August 2, 2005 work-related injury. Dr. Trager concluded that appellant was capable
of returning to work without restrictions.
On January 11, 2013 OWCP proposed to terminate appellant’s medical and wage-loss
compensation benefits finding that the weight of medical evidence established that she no longer
had any residuals or disability causally related to her accepted injuries. It determined that the
weight of medical evidence rested with Dr. Trager’s May 30 and December 20, 2012 impartial
medical report. Appellant was advised that she had 30 days to submit additional relevant
evidence or argument if she disagreed with the proposed action.
In a January 22, 2013 report, Dr. Murphy accurately described appellant’s August 10,
2005 employment injury and noted diagnoses of sciatica and lumbosacral neuritis. He indicated
that her physical findings remained unchanged and recommended that she continue medication
and therapy. Dr. Murphy reported that appellant could not return to her preinjury job without
restrictions.
By decision dated February 28, 2013, OWCP finalized the termination of appellant’s
medical and wage-loss compensation benefits effective March 10, 2013. It found that the weight
of the medical opinion rested with Dr. Trager who determined that her accepted conditions had
resolved and that she no longer suffered residuals of her work-related injury.
By letter dated March 5, 2013, appellant requested a hearing of the February 28, 2013
termination decision, which was held on June 25, 2013. She was not present, but she was
represented by counsel, who requested that the hearing representative review the transcript from
the May 22, 2013 hearing regarding her recurrence claim, which outlined the medical problems
she still experienced. Counsel contended that Dr. Trager’s impartial medical opinion was
intended to resolve a conflict in medical opinion regarding appellant’s continual need for
physical therapy and epidural injections and not whether to terminate her medical and wage-loss
compensation benefits. He also alleged that Dr. Trager was not properly selected as the impartial
medical examiner because the record failed to contain screenshots of his selection from the
Physician Directory System (PDS). Counsel further argued that Dr. Trager’s supplemental
December 20, 2012 report failed to cure the deficiencies of his May 30, 2012 report. He noted
that Dr. Trager did not adequately explain how the positive EMG testing and positive straight leg
raising testing were related to an underlying degenerative back condition and not the August 2,
2005 employment injury.
In a March 21, 2013 report, Dr. Murphy described appellant’s August 10, 2005
employment injury and noted diagnoses of sciatica and lumbosacral neuritis. He reported that
physical findings revealed tender T10-S1, positive spasm and tender right PS1. Dr. Murphy
recommended that appellant continue medication and therapy and not return to her preinjury job
without restrictions.

6

By decision dated September 9, 2013, an OWCP hearing representative affirmed the
February 28, 2013 termination decision. He determined that Dr. Trager was properly selected
through the PDS to serve as the impartial medical examiner. The hearing representative also
found that Dr. Trager’s opinion was sufficiently well rationalized and was accorded special
weight as the impartial medical examiner.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.4 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.5 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.8
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.9 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
8

A.P., id; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

9

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
10

20 C.F.R. § 10.321.

11

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

7

designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.12
The MMA, which replaced the PDS, allows users to access a database of Board-certified
specialist physicians and is used to schedule referee examinations. The application contains an
automatic and strict rotational scheduling feature to provide for consistent rotation among
physicians and to record the information needed to document the selection of the physician.13
The claims examiner is not able to determine which physician serves as the impartial
medical specialist. A medical scheduler inputs the claim number into the application, from
which the claimant’s home zip code is loaded. The scheduler chooses the type of examination to
be performed (second opinion or impartial referee) and the applicable medical specialty. The
next physician in the roster appears on the screen and remains until an appointment is scheduled
or the physician is bypassed. If the physician agrees to the appointment, the date and time are
entered into the application. Upon entry of the appointment information, the application prompts
the medical scheduler to prepare an ME023 appointment notification report for imaging into the
case file. Once an appointment with a medical referee is scheduled, the claimant and any
authorized representative are to be notified.14
If an appointment cannot be scheduled in a timely manner or cannot be scheduled for
some other reason such as a conflict or the physician is of the wrong specialty, the scheduler will
update the application with an appropriate bypass code. Upon the entering of a bypass code, the
MMA will select the next physician in the rotation.15
ANALYSIS
OWCP accepted that on August 5, 2005 appellant sustained an acute lumbosacral sprain,
acute sciatica and acute post-traumatic radiculitis in the performance of duty. Appellant stopped
work and received disability compensation. On July 5, 2011 she returned to work part time in
the private sector. Appellant stopped work again on February 9, 2012. In a decision dated
September 9, 2013, a hearing representative affirmed the termination of her compensation
benefits effective March 10, 2013 based on the impartial medical report of Dr. Trager. The
Board finds that OWCP properly terminated appellant’s medical and wage-loss compensation
benefits effective March 10, 2013 on the grounds that she no longer had any residuals or
disability causally related to her accepted employment-related injuries.

12

Raymond J. Brown, 52 ECAB 192 (2001).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(December 2012); see also R.C., Docket No. 12.468 (issued October 25, 2012).
14

B.N., Docket No. 12-1394 (issued August 5, 2013).

15

See supra note 13.

8

Pursuant to the March 5, 2012 Board decision, appellant’s claim was referred to
Dr. Trager to resolve the conflict in medical opinion between appellant’s attending physician,
Dr. Murphy, who determined that she continued to suffer residuals from her work-related
injuries and continued to need medical treatment and Drs. Valentino and Berman, OWCP
physicians, who found that she no longer suffered residuals of her work-related injury and did
not need additional medical treatment.
On appeal, appellant’s counsel continues to challenge the selection of Dr. Trager as the
impartial medical specialist. The record contains a May 7, 2012 ME023 iFECS report stating
that an impartial medical examination was scheduled with Dr. Trager and a screenshot that
indicates the selection of Dr. Trager. Furthermore, the record contains bypass screenshots
explaining that Dr. Meller was not available and that Dr. Rekant specialized in hand injuries.
The Board finds, therefore, that OWCP provided documentation and properly utilized its MMA
system in selecting Dr. Trager as the impartial medical examiner.16 As OWCP has met its
affirmative obligation to establish that it properly followed its selection procedures, the Board
finds that counsel’s argument is not substantiated.
The Board finds that Dr. Trager’s impartial medical opinion is sufficiently well
rationalized to meet OWCP’s burden of proof to terminate appellant’s compensation benefits. In
a May 30, 2012 report, Dr. Trager provided an accurate history of injury and stated that he
reviewed the medical records provided. He noted that an August 28, 2007 EMG demonstrated
right L5-S1 radiculopathy and that a September 12, 2007 MRI scan revealed disc protrusions and
a foraminal narrowing. Upon examination, Dr. Trager observed tenderness of the lumbar spine
somewhat out of proportion with palpation of the paraspinal muscles and no paraspinal muscle
spasm in the lumbar region. Range of motion was 40 degrees extension, 45 degrees to the right
and 45 degrees to the left. Dr. Trager reported that both sitting and supine straight leg raise
testing was negative bilaterally. He opined that appellant’s accepted conditions resolved as of
Dr. Valentino’s July 9, 2008 report as there were no reflex abnormalities or positive straight leg
raise tests noted during the examination. In a December 20, 2012 supplemental report,
Dr. Trager further explained that, while the diagnostic reports were consistent with right L5
radiculopathy, physical examination did not demonstrate any signs to support clinical
radiculopathy. He also noted that the March 2012 MRI scan was consistent with significant
degenerative changes throughout the spine that were not related to the August 2, 2005
employment injury. Dr. Trager concluded that appellant did not have any residuals of her
August 2, 2005 employment injury and had recovered from her work-related injuries.
The Board finds that Dr. Trager’s opinion is sufficiently detailed and well reasoned to
constitute the weight of the medical evidence. When there exists opposing medical reports of
virtually equal weight and rationale and the case is referred to an impartial medical specialist for
the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, must be given special weight.17
Dr. Trager reviewed appellant’s history and the SOAF. He accurately described the August 2,
2005 employment injury and conducted an examination. Following the September 10, 2012
16

See N.C., Docket No. 12-1718 (issued April 11, 2013).

17

Supra note 11.

9

hearing representative decision requesting additional explanation, Dr. Trager adequately
explained in a December 20, 2012 report that while the diagnostic reports were consistent with
right L5 radiculopathy, physical examination did not demonstrate any signs to support clinical
radiculopathy. He further noted that the most recent March 27, 2012 MRI scan revealed
degenerative changes of the lumbar spine, which were not related to appellant’s work-related
injury. Dr. Trager determined that she no longer suffered residuals or disability from her workrelated injuries as of Dr. Valentino’s July 9, 2008 second-opinion report. The Board finds that
Dr. Trager’s opinion represents the special weight of medical opinion evidence. Accordingly,
Dr. Trager’s opinion is sufficient to justify OWCP’s termination of medical and wage-loss
compensation benefits for the accepted conditions.
On appeal, counsel also refers to OWCP’s August 7, 2013 decision, which remanded
appellant’s recurrence claim on the grounds that Dr. Trager was not selected to resolve a conflict
in medical opinion regarding whether she sustained a recurrence and contends that similarly, he
was not selected to resolve a conflict in medical opinion as to the termination of her benefits.
The record reveals, however, that in determining whether she had continued need for physical
therapy and steroid injection, Drs. Valentino and Murphy also had conflicting opinions on
whether her accepted conditions had resolved. Furthermore, the Board notes that, in its previous
March 5, 2012 decision, it found that a conflict in medical opinion existed between appellant’s
treating physician and OWCP referral physicians regarding appellant’s ongoing residuals of her
accepted medical conditions and the necessary medical treatment. Therefore, while the March 5,
2012 decision was limited to whether appellant’s request for further medical treatment should be
authorized, the Board finds that Dr. Trager was also selected to resolve the conflict of whether
she continued to suffer residuals of her August 2, 2005 employment injury.
The Board further finds that the medical evidence submitted after Dr. Trager’s
independent medical evaluation was insufficient to overcome the weight of this report or to
create another conflict in medical evidence. Appellant submitted various reports by Dr. Murphy
dated July 24, 2012 to March 21, 2013 for treatment of her back pain. Dr. Murphy indicated that
her physical findings remained unchanged and recommended that she continue medication and
physical therapy. Because Dr. Trager was on one side of the conflict, which Dr. Trager resolved,
this additional report is insufficient to overcome the weight accorded Dr. Trager’s report as the
impartial medical examiner or to create a new conflict.18
Appellant also submitted a July 25, 2012 report and various treatment notes by Dr. Woo
who related her complaints of back pain and spasm. Dr. Woo noted her diagnoses of
degenerative disc disease and lumbar radicular symptoms. He does not, however, explain
whether appellant’s medical conditions were causally related to her accepted employment-related
injuries. The Board has held that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.19

18

Dorothy Sidwell, 41 ECAB 857 (1990).

19

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

10

Appellant has failed to submit medical evidence to demonstrate that she continues to
suffer residuals of her August 2, 2005 employment injury and is disabled from work as a result
of her accepted conditions. Accordingly, the Board finds that Dr. Trager’s opinion continues to
constitute the special weight of medical opinion and supports OWCP’s decision to terminate her
wage-loss and compensation benefits. There is no other medical evidence contemporaneous
with the termination of appellant’s benefits which supports that she has any continuing residuals
or disability related to her accepted work-related injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective March 10, 2013.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

